Citation Nr: 9924795	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1959 to April 
1975; he died in October 1997 at age 61.  This matter comes 
to the Board of Veterans' Appeals (Board) from the Department 
of Veterans Affairs (VA) Fort Harrison Regional Office (RO) 
March 1998 rating decision denying service connection for the 
cause of the veteran's death.  In October 1998, the case was 
remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran died in October 1997 at age 61; the immediate 
cause of his death was metastatic non-small cell lung 
carcinoma.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Medical evidence of record does not demonstrate that lung 
cancer or manifestations associated therewith were evident in 
service or for many years thereafter, or that his metastatic 
non-small cell lung cancer was related to service or any 
incident occurring therein.

4.  The evidence of record demonstrates that the fatal, 
metastatic lung cancer developed more than 30 years after the 
veteran's last in-service exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1310, 1131, 
5107 (West 1991).

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the appellant's claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  VA, 
therefore, has a duty to assist her in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In this regard, the 
Board notes that all available pertinent records have been 
obtained and associated with the claims folder.  On review of 
such material, the Board is satisfied that the appellant has 
been adequately assisted in the development of her claim, and 
that there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for bronchiectasis, active 
tuberculosis, and malignant tumors, if the pertinent 
disability becomes manifest to a compensable degree within 1 
year after the veteran's separation from service (within 3 
years after service separation in the case of active 
tuberculosis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

If a veteran had wartime service in Vietnam (which service 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam), service connection may also be 
allowed on a presumptive basis for certain diseases 
associated with exposure to Agent Orange, including 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), if the disease becomes manifest to a compensable 
degree within 30 years after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (1998).  See also McCartt v. Brown, 12 Vet. App. 164 
(1999).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

The evidence shows that the veteran died on October [redacted], 
1997 at age 61.  The death certificate lists the immediate cause 
of his death as metastatic non-small cell lung cancer with an 
approximate interval between time of onset and death listed 
as 8 months; no autopsy was performed.  During his lifetime, 
service connection was not in effect for any disability, nor 
was any claim for VA disability benefits filed prior to his 
death.

The veteran's service medical records reveal intermittent 
treatment associated with various symptoms and illnesses 
including chest pain, colds, sore throat, cough, and upper 
respiratory infection.  On annual tuberculin skin test in 
November 1971, he was found to be purified protein 
derivative; other tuberculosis tests were performed but their 
results appear to be unavailable.  Numerous chest X-ray 
studies performed in service (including in September and 
December 1968, December 1970, May 1971 and January and July 
1974) revealed normal findings.  No pertinent clinical 
finding was recorded on service separation medical 
examination in March 1975.  

His records reveal that he served in the Vietnam area of 
operations from April 8 to May 11, 1965 aboard the U.S.S. 
Midway, and was determined qualified for "hostile fire pay" 
for service aboard the U.S.S. Midway from July to September 
1965.  

Medical records from the Deaconess Medical Center and the 
Billings Clinic from July 1991 to August 1997 reveal that the 
veteran was treated for episodic spells or seizures and 
feeling of lightheadedness from 1991 to 1994, which he 
reportedly experienced, intermittently, for 20 or 30 years; 
during treatment, ischemic cardiac disease, vasovagal 
syncope, anemia, and gastrointestinal diseases were 
indicated, but pulmonary symptoms or disabilities were not 
identified; a chest X-ray study in May 1994 was "negative."  

The aforementioned private medical records reveal that the 
veteran received treatment associated with metastatic lung 
cancer since March 1997, at which time the disease was 
initially diagnosed.  Specifically, a consolidation or mass 
and bronchogenic neoplasm involving the right lung were found 
by chest X-ray studies in March 1997; follow-up evaluation 
and further clinical studies revealed the presence of 
squamous cell carcinoma in the upper lobe of the right lung.  
On examination in March 1997, he reported a history of 
possible positive skin test for tuberculosis during service 
30 years earlier.  Computerized tomography study of the head, 
performed in July 1997, as a result of a fall, revealed 
several metastases.  

VA and private medical records associated with the claims 
file following the October 1998 Board remand reveal treatment 
associated with the veteran's lung cancer from the time the 
disease was initially diagnosed in March 1997 until his 
demise in October 1997; also included in the record is a July 
1991 hospitalization report from St. Vincent Hospital, 
documenting treatment associated with a seizure disorder 
which indicated that, on examination, his chest was clear to 
"P & A" (percussion and auscultation), and in summary, 
included a normal screening physical examination.  

VA medical records from April to October 1997 reveal that the 
veteran underwent therapy treatment associated with his 
metastatic lung cancer since April 1997, and showing that the 
disease gradually spread to other parts of his body.  From 
October 2 to October 6, 1997, he was hospitalized as it was 
difficult to manage his metastatic lung cancer disease at 
home.  At the time of his hospital discharge, urosepsis due 
to Klebsiella pneumoniae, metastatic non-small cell carcinoma 
of the lung, and mental status changes secondary to brain 
metastasis were diagnosed.  

Pursuant to the October 1998 Board remand, the veteran's 
claims file was reviewed by a VA physician in June 1999 in 
order to provide an opinion whether the fatal lung cancer was 
etiologically related to service or any Agent Orange exposure 
therein.  The VA physician indicated, in June 1999, that it 
was difficult to calculate whether the veteran's malignancy 
developed within 30 years after Agent Orange exposure because 
of the "softness" of the dates provided, especially since 
it appeared that the disease was discovered very close to the 
"30-year deadline;" but he indicated that there was nothing 
VA could have done in order to discover the disease sooner.  
He opined that it was not likely that the veteran's fatal 
lung cancer was incurred in service, and that it was not 
likely that it was causally related to Agent Orange exposure.  

Based on the foregoing, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  Although the veteran's service medical records 
reveal intermittent treatment associated with cold, flu, and 
upper respiratory infection symptoms and suggest that a 
tuberculin skin test may have been positive in November 1971, 
numerous chest X-ray studies during service did not reveal 
any abnormality; no report or clinical finding suggestive of 
any pulmonary disability (including any history of 
tuberculosis) was noted on service separation medical 
examination in March 1975.  Likewise, no pertinent 
symptomatology or disability was shown for many years after 
his service separation (May 1994 chest X-ray study revealed 
no abnormality).  

The veteran's lung cancer was initially diagnosed in March 
1997, and no symptoms associated therewith are shown by 
clinical evidence at any time prior thereto.  Although 
service records show that he served in the Vietnam area of 
operations for several months during service, his records 
indicate that such service ended in 1965.  There is no 
indication that he had any subsequent service in Vietnam or 
the Vietnam area of operations.  Assuming that his wartime 
service in Vietnam ended in September 1965, his lung cancer 
is shown to have been diagnosed more than 30 years after the 
last date of any in-service exposure to Agent Orange.  Thus, 
his fatal lung cancer may not be presumed to have developed 
as a result of Agent Orange exposure.  See McCartt, 12 Vet. 
App. at 167.

Service connection is also disallowed for the cause of the 
veteran's death on a direct basis as the preponderance of the 
evidence is against the claim.  The appellant contends that 
the veteran's fatal lung cancer developed during active 
service and/or was related to his Agent Orange exposure 
therein.  However, as a lay person, she is not competent to 
provide a medical diagnosis of lung cancer (whether it be 
within 30 years of last Agent Orange exposure or later) or 
establish an etiological link between the onset of his fatal 
lung cancer and active service and/or any exposure to Agent 
Orange therein.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.

The entirety of the pertinent medical evidence of record, as 
discussed above, does not provide any link or nexus between 
the veteran's fatal lung cancer and his active service and/or 
Agent Orange exposure therein, nor does it show that the 
cause of his death was substantially or materially 
contributed to by a disease incurred in or aggravated by 
service.  Most importantly, the veteran's claims file was 
reviewed by a VA physician in June 1999.  On review of the 
pertinent material, it was opined that it was not likely that 
the fatal lung cancer was related to active service or to any 
Agent Orange exposure therein.

In reaching this decision, the Board considered the matter of 
resolution of the benefit of the doubt in the appellant's 
favor; however, as noted above, application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case in this instance as the 
weight of the evidence is against the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

